Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED CORRESPONDENCE
The amendment filed on June 11, 2020 is acknowledgement and all the claims are examined and search patentability
Status of the Claims 
Claims 3, 7, 12, 23-25 and 27-30 are currently pending and presented for examination on the merits. 
Claims 3, 12, 23 and 24-25 are amended.
Claims 1-2, 4-6, 8-11, 13-22 and 26 are cancelled. 
Claims 27-30 are new. 
In light of the Applicant’s amendments and arguments to the claims all previous rejections are herein withdrawn. Claims 3, 7, 12, 23-25 and 27-30 are allowed.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephonic interview with Amanda Keys on September 7, 2021.
--
In claim 27, delete [such as methyl or hydroxylpropyl β-cyclodextrins (HPBCD), sulfoalkylether-substituted β-cyclodextrin, sulfobutylether-β-cyclodextrin (SBECD)] in lines 4-5.
Rewritten claim 28: A stable, liquid parenteral pharmaceutical formulation of levothyroxine comprising: 

(ii) sulfobutylether- β -cyclodextrin (SBECD)
(iii) arginine in a concentration of less than 0.20 M; and
(iv) one or more solvents, wherein the pH is between 5 and 7.
--

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Gaugain-Hamidi et al. teaches a liquid pharmaceutical composition, wherein: the composition comprises: at least one thyroid hormone, wherein the thyroid hormone is levothyroxine or a pharmaceutically acceptable salt, hydroxypropyl-β-cyclodextrin, at least one buffer, and at least 5% (by weight) water; and the pH of the composition is from about 8 to about 12 [claims 1, 4 and 5]. The composition further comprises a sodium bicarbonate (buffer agent) [claim 9]. A liquid pharmaceutical composition, wherein the composition comprises: at least one thyroid hormone, greater than 1% (by weight) hydroxypropyl-β-cyclodextrin, at least one buffer, and at least 5% (by weight) water [claim 14]. However, the formulations of Gaugain-Hamidi et al. does not teach including arginine as a buffer agent. The buffer agents disclosed by Gaugain-Hamidi et al. have a pKa of 9 and above. Also the formulations of the prior art have pH of from about 8 to about 12. Thus, there is no motivation to include arginine a buffer agent that has a pKa of 8.99 into the formulations of Gaugain-Hamidi et al. In addition, the instant formulation have a lower pH than the formulations of the prior art. 
	Applicant has demonstrate that the instant formulation of levothyroxine has an improved stability over the formulations of Gaugain-Hamidi et al. The instant levothyroxine formulations had 98% Levothyroxine present in the formulation after 6 months of accelerate storage conditions. It is clear that the presence of arginine in the amounts instantly claimed and the pH 
Conclusion
	Claims 3, 7, 12, 23-25 and 27-30 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAINA D MATOS NEGRON whose telephone number is (571)272-6013.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on (571) 272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TAINA D MATOS NEGRON/Primary Examiner, Art Unit 1627